Citation Nr: 0506302	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-00 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant-veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from July 1997 to February 
1998 in the U.S. Army.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO rating decision which denied 
entitlement to service connection for the residuals of a back 
injury.  In January 2005, the veteran testified at a 
videoconference hearing at the RO, before the undersigned 
Acting Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran essentially contends that a pre-existing back 
condition was aggravated during active service due to long 
road marches while carrying a backpack and strenuous 
exercising required during active duty service.  In the 
alternative, the veteran asserts that she was presumed to be 
sound upon her entry into service and her current back 
disability is a result of in-service injury.

The available service medical records show that the veteran 
underwent evaluation by an Entrance Physical Standards Board 
in November 1997.  A report of those proceedings shows that 
in November 1997 the veteran was found to have severe 
scoliosis and was medically cleared for administrative 
separation as she was deemed unfit for duty.  It was noted 
that the veteran was diagnosed with scoliosis by her primary 
medical doctor prior to entry into service, but she failed to 
report this at her medical entrance examination.  It was also 
noted that since her enlistment she had complained of 
chronic, persistent back pain which prevented her from 
performing physical training, carrying a rucksack, marching, 
or running.  The veteran failed to improve with physical 
therapy during service, was placed on a limited duty profile, 
and was unable to pass the Army Physical Fitness Test.  

Post-service private treatment records show that the veteran 
has received treatment for back problems and been diagnosed 
as having abnormal postural displacement (April 1999), lumbar 
scoliosis (October 2002), cervical radiculopathy (October 
2002), and moderate degenerative lumbar spondylosis with 
slight narrowing of left neural foramen at C3-4 (November 
2002).  There is no medical opinion of record as to whether 
any activities performed during the veteran's short period of 
service may have caused her pre-existing scoliosis to 
increase in severity beyond the normal progression of the 
disease process.

Given the evidence as outlined above and pursuant to VA's 
duty to assist a claimant in obtaining evidence necessary to 
substantiate her claim, the Board finds that this matter be 
remanded for the to be scheduled for a VA examination to 
determine the nature and etiology of the veteran's current 
back disability.  The veteran is hereby notified that it is 
her responsibility to report for scheduled examinations and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.  

With regard to the veteran's service medical records, the 
Board notes that in a response received from the National 
Personnel Record Center (NPRC), it was noted that service 
medical records were "not a matter of record at Code 13", 
but the SF 88 (separation examination documents) and SF 93 
(Report of Entrance Physical Standards Board Proceedings) 
were found in the personnel jacket and were forwarded.  The 
RO apparently did not make any additional efforts to obtain 
the veteran's other service medical records (such as her 
entrance examination) or to notify her that such records were 
unavailable.  The veteran has, however, reported that she 
received treatment for her back during service from a 
chiropractor.  Thus, pursuant to VA's duty to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim, an additional attempt should be made to obtain service 
medical records for the veteran.  See 38 C.F.R. 
§ 3.159(c),(e).  If after continued efforts to obtain Federal 
records VA concludes that it is reasonably certain that they 
do not exist or further efforts to obtain them would be 
futile, VA will provide the claimant oral or written notice 
of that fact.  See 38 C.F.R. § 3.159(e).  

Accordingly, this case is REMANDED for the following:

1.  The RO should again attempt to obtain 
any available service medical records for 
the veteran from her period of active 
service. The efforts to obtain any 
records from a Federal department or 
agency shall continue until the records 
are obtained, unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.

2.  If the RO is unable to obtain any of 
the relevant service medical records 
sought, it shall notify the veteran that 
it has been unable to obtain such records 
by identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e).

3.  Following receipt of the veteran's 
service medical records, if available, 
the veteran should be scheduled for a VA 
examination to determine the nature and 
probable etiology of any current back 
disability, as well as whether her 
scoliosis was aggravated by active duty 
service.  The claims folder, along with a 
copy of this remand, should be provided 
to the VA examiner to review.  All 
indicated tests and studies should be 
performed, and all findings should be 
reported in detail.  On the basis of 
historical information, a review of the 
claims file and current clinical 
findings, the examiner should be 
requested to express an opinion as to:


(a) whether it is at least as likely as 
not (i.e., probability of 50 percent) 
that any currently diagnosed back 
disability is related to service, and/or 
whether any current back disability 
underwent an increase in severity during 
service beyond the natural progression of 
the disability.  

(b) whether it is at least as likely as 
not (i.e., probability of 50 percent) 
that the veteran's scoliosis existed 
prior to her entry into service.  If it 
is more likely than not that the 
veteran's scoliosis pre-existed service, 
what is the degree of medical probability 
that her scoliosis underwent an increase 
in severity in service beyond the natural 
progression of the disability.  

Any opinions expressed should be 
supported by appropriate evidentiary 
references and rationale.

4.  After the foregoing development has 
been completed, the RO should review the 
evidence of record and adjudicate the 
claim, with consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, she and 
her representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable period of time 
within which to respond thereto.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

The veteran as the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


